Citation Nr: 0217488	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gastrointestinal 
disability, to include residuals of a ruptured appendix.

2.  Entitlement to service connection for residuals of a 
puncture wound of the left foot.  

3.  Entitlement to service connection for a right inguinal 
hernia.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for arthritis.  

6.  Entitlement to service connection for thyroid 
disability.  

7.  Entitlement to service connection for sexual 
dysfunction.  




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran retired in January 1968 after more than 20 years 
of active service.  

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

The Board wishes to note that in a VA Form 21-4138, 
Statement in Support of Claim, which was dated in October 
2002 and received at the Board via facsimile transmission in 
November 2002, the veteran reported a new address.  


REMAND

Review of the record shows that the veteran was scheduled 
for a travel board hearing at the RO in Cleveland which was 
to be held on November 4, 2002.  Although the veteran was 
noted to have failed to report for that hearing, it now 
appears that on October 10, 2002, he requested that the 
location of the hearing be changed to Huntington, West 
Virginia.  The veteran stated that he is elderly and sick 
and preferred not to travel to Cleveland when his travel 
time to Huntington much shorter.  

The Board believes that the veteran's request was timely and 
demonstrates good cause for his hearing to be rescheduled.  
See 38 C.F.R. § 20.704(c) (2002).  The Board is remanding 
the case so that the Cleveland RO may take appropriate 
action in rescheduling the hearing, including making 
necessary arrangements to transfer the veteran's claims 
folder to the Huntington RO.  

In a rating decision dated in September 2002, the RO denied 
service connection for hypertension, arthritis, thyroid 
disability and sexual dysfunction.  In his statement 
received at the RO in October 2002, the veteran indicated 
that he wished to file a notice of disagreement (NOD) with 
the rating decision for the service connected disabilities 
he applied for.  Since a NOD has been filed with respect to 
the  September 2002 rating decision, the RO must prepare a 
statement of the case (SOC) that addresses these issues.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  See 
also 38 C.F.R. § 19.29 (2002).  

Accordingly, this case is remanded for the following 
actions:

1.  The RO should issue a SOC regarding 
the issues of entitlement to service 
connection for hypertension, arthritis, 
thyroid disability and sexual 
dysfunction.  The veteran and his 
representative should be provided the 
opportunity to submit a substantive 
appeal.  

2.  The Cleveland RO should arrange for 
a hearing for the veteran before a 
traveling member of the Board to be held 
at the RO in Huntington, West Virginia.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).



